 1 Mildred K. O'Linn (State Bar No. 159055)
     mko@manningllp.com
 2 Michael Watts (State Bar No. 312210)
     mrw@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendants, CITY OF
 7 REDONDO BEACH, a governmental
   entity; OFFICER ST. CLAIR,
 8 individually; OFFICER
   VANTRIMPONT, individually,
 9
10                        UNITED STATES DISTRICT COURT
11        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13 JOHN PIAR IV, individually,                  Case No. 2:18-cv-09500 AB (SSx)
14               Plaintiff,                     [Hon. Judge André Birotte Jr.;
                                                Magistrate Judge Suzanne H. Segal]
15        v.
                                                [Discovery Document: Referred to
16 CITY OF REDONDO BEACH, a                     Magistrate Judge Suzanne H. Segal]
   governmental entity; OFFICER ST.
17 CLAIR, individually; OFFICER                 STIPULATED PROTECTIVE
   VANTRIMPONT, individually; and               ORDER
18 DOES 1 through 10, ,
19               Defendants.                    Complaint Filed: 11/08/18
                                                Trial Date:       N/A
20
21 1.     A. PURPOSES AND LIMITATIONS
22        Discovery in this action is likely to involve production of confidential,
23 proprietary, or private information for which special protection from public
24 disclosure and from use for any purpose other than prosecuting this litigation may
25 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26 enter the following Stipulated Protective Order. The parties acknowledge that this
27 Order does not confer blanket protections on all disclosures or responses to
28 discovery and that the protection it affords from public disclosure and use extends
                                                                 Case No. 2:18-cv-09500 AB (SSx)
                               STIPULATED PROTECTIVE ORDER
 1 only to the limited information or items that are entitled to confidential treatment
 2 under the applicable legal principles. The parties further acknowledge, as set forth in
 3 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5 procedures that must be followed and the standards that will be applied when a party
 6 seeks permission from the court to file material under seal.
 7         B. GOOD CAUSE STATEMENT
 8         This action is likely to involve law enforcement reports, law enforcement
 9 personnel records, medical records and other private and/or proprietary information
10 for which special protection from public disclosure and from use for any purpose
11 other than prosecution of this action is warranted. Such confidential and proprietary
12 materials and information consist of, among other things, law enforcement reports,
13 law enforcement personnel records and medical records (including information
14 implicating privacy rights of third parties), information otherwise generally
15 unavailable to the public, or which may be privileged or otherwise protected from
16 disclosure under state or federal statutes, court rules, case decisions, or common
17 law. Accordingly, to expedite the flow of information, to facilitate the prompt
18 resolution of disputes over confidentiality of discovery materials, to adequately
19 protect information the parties are entitled to keep confidential, to ensure that the
20 parties are permitted reasonable necessary uses of such material in preparation for
21 and in the conduct of trial, to address their handling at the end of the litigation, and
22 serve the ends of justice, a protective order for such information is justified in this
23 matter. It is the intent of the parties that information will not be designated as
24 confidential for tactical reasons and that nothing be so designated without a good
25 faith belief that it has been maintained in a confidential, non-public manner, and
26 there is good cause why it should not be part of the public record of this case.
27 2.      DEFINITIONS
28         2.1    Action: John Piar IV v. City of Redondo Beach, et al., 2:18-cv-09500-

                                                2                  Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 AB-SSx
 2         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 3 of information or items under this Order.
 4         2.3   "CONFIDENTIAL" Information or Items: information (regardless of
 5 how it is generated, stored or maintained) or tangible things that qualify for
 6 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 7 the Good Cause Statement.
 8         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 9 their support staff).
10         2.5   Designating Party: a Party or Non-Party that designates information or
11 items that it produces in disclosures or in responses to discovery as
12 "CONFIDENTIAL."
13         2.6   Disclosure or Discovery Material: all items or information, regardless
14 of the medium or manner in which it is generated, stored, or maintained (including,
15 among other things, testimony, transcripts, and tangible things), that are produced or
16 generated in disclosures or responses to discovery in this matter.
17         2.7   Expert: a person with specialized knowledge or experience in a matter
18 pertinent to the litigation who has been retained by a Party or its counsel to serve as
19 an expert witness or as a consultant in this Action.
20         2.8   House Counsel: attorneys who are employees of a party to this Action.
21 House Counsel does not include Outside Counsel of Record or any other outside
22 counsel.
23         2.9   Non-Party: any natural person, partnership, corporation, association, or
24 other legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a party
26 to this Action but are retained to represent or advise a party to this Action and have
27 appeared in this Action on behalf of that party or are affiliated with a law firm which
28 has appeared on behalf of that party, and includes support staff.

                                               3                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9 and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11 designated as "CONFIDENTIAL."
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13 from a Producing Party.
14 3.      SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16 Protected Material (as defined above), but also (1) any information copied or
17 extracted from Protected Material; (2) all copies, excerpts, summaries, or
18 compilations of Protected Material; and (3) any testimony, conversations, or
19 presentations by Parties or their Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the
21 trial judge. This Order does not govern the use of Protected Material at trial.
22 4.      DURATION
23         Even after final disposition of this litigation, the confidentiality obligations
24 imposed by this Order shall remain in effect until a Designating Party agrees
25 otherwise in writing or a court order otherwise directs. Final disposition shall be
26 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
27 or without prejudice; and (2) final judgment herein after the completion and
28 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                4                   Case No. 2:18-cv-09500 AB (SSx)
                                 STIPULATED PROTECTIVE ORDER
 1 including the time limits for filing any motions or applications for extension of time
 2 pursuant to applicable law.
 3 5.      DESIGNATING PROTECTED MATERIAL
 4         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under
 6 this Order must take care to limit any such designation to specific material that
 7 qualifies under the appropriate standards. The Designating Party must designate for
 8 protection only those parts of material, documents, items, or oral or written
 9 communications that qualify so that other portions of the material, documents,
10 items, or communications for which protection is not warranted are not swept
11 unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper
14 purpose (e.g., to unnecessarily encumber the case development process or to impose
15 unnecessary expenses and burdens on other parties) may expose the Designating
16 Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18 designated for protection do not qualify for protection, that Designating Party must
19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2   Manner and Timing of Designations. Except as otherwise provided in
21 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23 under this Order must be clearly so designated before the material is disclosed or
24 produced.
25         Designation in conformity with this Order requires:
26               (a)     for information in documentary form (e.g., paper or electronic
27 documents, but excluding transcripts of depositions or other pretrial or trial
28 proceedings), that the Producing Party affix at a minimum, the legend

                                               5                  Case No. 2:18-cv-09500 AB (SSx)
                                 STIPULATED PROTECTIVE ORDER
 1 "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
 2 contains protected material. If only a portion or portions of the material on a page
 3 qualifies for protection, the Producing Party also must clearly identify the protected
 4 portion(s) (e.g., by making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6 need not designate them for protection until after the inspecting Party has indicated
 7 which documents it would like copied and produced. During the inspection and
 8 before the designation, all of the material made available for inspection shall be
 9 deemed "CONFIDENTIAL." After the inspecting Party has identified the
10 documents it wants copied and produced, the Producing Party must determine which
11 documents, or portions thereof, qualify for protection under this Order. Then, before
12 producing the specified documents, the Producing Party must affix the
13 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
14 portion or portions of the material on a page qualifies for protection, the Producing
15 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
16 markings in the margins).
17               (b)    for testimony given in depositions that the Designating Party
18 identify the Disclosure or Discovery Material on the record, before the close of the
19 deposition all protected testimony.
20               (c)    for information produced in some form other than documentary
21 and for any other tangible items, that the Producing Party affix in a prominent place
22 on the exterior of the container or containers in which the information is stored the
23 legend "CONFIDENTIAL." If only a portion or portions of the information warrants
24 protection, the Producing Party, to the extent practicable, shall identify the protected
25 portion(s).
26         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive
28 the Designating Party’s right to secure protection under this Order for such material.

                                               6                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 Upon timely correction of a designation, the Receiving Party must make reasonable
 2 efforts to assure that the material is treated in accordance with the provisions of this
 3 Order.
 4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time that is consistent with the Court’s
 7 Scheduling Order.
 8         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 9 resolution process under Local Rule 37.1 et seq. or follow the procedures for
10 informal, telephonic discovery hearings on the Court's website.
11         6.3   The burden of persuasion in any such challenge proceeding shall be on
12 the Designating Party. Frivolous challenges, and those made for an improper
13 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14 parties) may expose the Challenging Party to sanctions. Unless the Designating
15 Party has waived or withdrawn the confidentiality designation, all parties shall
16 continue to afford the material in question the level of protection to which it is
17 entitled under the Producing Party’s designation until the Court rules on the
18 challenge.
19 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
20         7.1   Basic Principles. A Receiving Party may use Protected Material that is
21 disclosed or produced by another Party or by a Non-Party in connection with this
22 Action only for prosecuting, defending, or attempting to settle this Action. Such
23 Protected Material may be disclosed only to the categories of persons and under the
24 conditions described in this Order. When the Action has been terminated, a
25 Receiving Party must comply with the provisions of section 13 below (FINAL
26 DISPOSITION).
27         Protected Material must be stored and maintained by a Receiving Party at a
28 location and in a secure manner that ensures that access is limited to the persons

                                               7                  Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 authorized under this Order.
 2        7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
 3 otherwise ordered by the court or permitted in writing by the Designating Party, a
 4 Receiving Party may disclose any information or item designated
 5 "CONFIDENTIAL" only to:
 6               (a)   the Receiving Party's Outside Counsel of Record in this Action,
 7 as well as employees of said Outside Counsel of Record to whom it is reasonably
 8 necessary to disclose the information for this Action;
 9               (b)   the officers, directors, and employees (including House Counsel)
10 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
11               (c)   Experts (as defined in this Order) of the Receiving Party to
12 whom disclosure is reasonably necessary for this Action and who have signed the
13 "Acknowledgment and Agreement to Be Bound" (Exhibit A);
14               (d)   the court and its personnel;
15               (e)   court reporters and their staff;
16               (f)   professional jury or trial consultants, mock jurors, and
17 Professional Vendors to whom disclosure is reasonably necessary for this Action
18 and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit
19 A);
20               (g)   the author or recipient of a document containing the information
21 or a custodian or other person who otherwise possessed or knew the information;
22               (h)   during their depositions, witnesses ,and attorneys for witnesses,
23 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
24 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
25 they will not be permitted to keep any confidential information unless they sign the
26 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
27 agreed by the Designating Party or ordered by the court. Pages of transcribed
28 deposition testimony or exhibits to depositions that reveal Protected Material may

                                               8                Case No. 2:18-cv-09500 AB (SSx)
                               STIPULATED PROTECTIVE ORDER
 1 be separately bound by the court reporter and may not be disclosed to anyone except
 2 as permitted under this Stipulated Protective Order; and
 3                (i)   any mediator or settlement officer, and their supporting
 4 personnel, mutually agreed upon by any of the parties engaged in settlement
 5 discussions.
 6 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7 IN OTHER LITIGATION
 8         If a Party is served with a subpoena or a court order issued in other litigation
 9 that compels disclosure of any information or items designated in this Action as
10 “CONFIDENTIAL,” that Party must:
11                (a)   promptly notify in writing the Designating Party. Such
12 notification shall include a copy of the subpoena or court order;
13                (b)   promptly notify in writing the party who caused the subpoena or
14 order to issue in the other litigation that some or all of the material covered by the
15 subpoena or order is subject to this Protective Order. Such notification shall include
16 a copy of this Stipulated Protective Order; and
17                (c)   cooperate with respect to all reasonable procedures sought to be
18 pursued by the Designating Party whose Protected Material may be affected.
19         If the Designating Party timely seeks a protective order, the Party served with
20 the subpoena or court order shall not produce any information designated in this
21 action as "CONFIDENTIAL" before a determination by the court from which the
22 subpoena or order issued, unless the Party has obtained the Designating Party’s
23 permission. The Designating Party shall bear the burden and expense of seeking
24 protection in that court of its confidential material and nothing in these provisions
25 should be construed as authorizing or encouraging a Receiving Party in this Action
26 to disobey a lawful directive from another court.
27 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
28 PRODUCED IN THIS LITIGATION

                                               9                  Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1               (a)    The terms of this Order are applicable to information produced
 2 by a Non-Party in this Action and designated as "CONFIDENTIAL." Such
 3 information produced by Non-Parties in connection with this litigation is protected
 4 by the remedies and relief provided by this Order. Nothing in these provisions
 5 should be construed as prohibiting a Non-Party from seeking additional protections.
 6               (b)    In the event that a Party is required, by a valid discovery request,
 7 to produce a Non-Party’s confidential information in its possession, and the Party is
 8 subject to an agreement with the Non-Party not to produce the Non-Party’s
 9 confidential information, then the Party shall:
10                      (1)   promptly notify in writing the Requesting Party and the
11 Non-Party that some or all of the information requested is subject to a
12 confidentiality agreement with a Non-Party;
13                      (2)   promptly provide the Non-Party with a copy of the
14 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
15 reasonably specific description of the information requested; and
16                      (3)   make the information requested available for inspection by
17 the Non-Party, if requested.
18               (c)    If the Non-Party fails to seek a protective order from this court
19 within 14 days of receiving the notice and accompanying information, the Receiving
20 Party may produce the Non-Party’s confidential information responsive to the
21 discovery request. If the Non-Party timely seeks a protective order, the Receiving
22 Party shall not produce any information in its possession or control that is subject to
23 the confidentiality agreement with the Non-Party before a determination by the
24 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
25 expense of seeking protection in this court of its Protected Material.
26 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28 Protected Material to any person or in any circumstance not authorized under this

                                              10                  Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 2 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 3 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 4 persons to whom unauthorized disclosures were made of all the terms of this Order,
 5 and (d) request such person or persons to execute the "Acknowledgment and
 6 Agreement to Be Bound" that is attached hereto as Exhibit A.
 7 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8 PROTECTED MATERIAL
 9         When a Producing Party gives notice to Receiving Parties that certain
10 inadvertently produced material is subject to a claim of privilege or other protection,
11 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
12 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
13 may be established in an e-discovery order that provides for production without
14 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
15 as the parties reach an agreement on the effect of disclosure of a communication or
16 information covered by the attorney-client privilege or work product protection, the
17 parties may incorporate their agreement in the stipulated protective order submitted
18 to the court.
19 12.     MISCELLANEOUS
20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
21 person to seek its modification by the Court in the future.
22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
23 Protective Order no Party waives any right it otherwise would have to object to
24 disclosing or producing any information or item on any ground not addressed in this
25 Stipulated Protective Order. Similarly, no Party waives any right to object on any
26 ground to use in evidence of any of the material covered by this Protective Order.
27         12.3 Filing Protected Material. A Party that seeks to file under seal any
28 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

                                              11                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 only be filed under seal pursuant to a court order authorizing the sealing of the
 2 specific Protected Material at issue. If a Party's request to file Protected Material
 3 under seal is denied by the court, then the Receiving Party may file the information
 4 in the public record unless otherwise instructed by the court.
 5 13.     FINAL DISPOSITION
 6         After the final disposition of this Action, as defined in paragraph 4, within 60
 7 days of a written request by the Designating Party, each Receiving Party must return
 8 all Protected Material to the Producing Party or destroy such material. As used in
 9 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10 summaries, and any other format reproducing or capturing any of the Protected
11 Material. Whether the Protected Material is returned or destroyed, the Receiving
12 Party must submit a written certification to the Producing Party (and, if not the same
13 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
14 (by category, where appropriate) all the Protected Material that was returned or
15 destroyed and (2) affirms that the Receiving Party has not retained any copies,
16 abstracts, compilations, summaries or any other format reproducing or capturing any
17 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
18 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
19 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
20 reports, attorney work product, and consultant and expert work product, even if such
21 materials contain Protected Material. Any such archival copies that contain or
22 constitute Protected Material remain subject to this Protective Order as set forth in
23 Section 4 (DURATION).
24 14.     Any violation of this Order may be punished by any and all appropriate
25 measures including, without limitation, contempt proceedings and/or monetary
26 sanctions.
27         ///
28

                                               12                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 2
 3 DATED: November 18, 2019    MANNING & KASS
                               ELLROD, RAMIREZ, TRESTER LLP
 4
 5
 6                             By:          //S/ Michael R. Watts
 7                                   Mildred K. O'Linn
 8                                   Michael R. Watts
                                     Attorneys for Defendants, CITY OF
 9                                   REDONDO BEACH, a governmental
10                                   entity; OFFICER ST. CLAIR, individually;
                                     OFFICER VANTRIMPONT, individually
11
12 DATED: November 18, 2019    THE SEHAT LAW FIRM, PLC
13
14                             By:         //S/ Cameron Sehat
15                                   Cameron Sehat, Esq.
                                     Attorney for Plaintiff
16
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
     DATED: 11/20/19                            /S/
20                             Hon. Suzanne H. Segal
21                             United States Magistrate Judge
22
23
24
25
26
27
28

                                     13               Case No. 2:18-cv-09500 AB (SSx)
                        STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of ___________ [insert formal name of the case and the
 8 number and initials assigned to it by the court]. I agree to comply with and to be
 9 bound by all the terms of this Stipulated Protective Order and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
12 any information or item that is subject to this Stipulated Protective Order to any
13 person or entity except in strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for enforcing the terms of this Stipulated Protective
16 Order, even if such enforcement proceedings occur after termination of this action.
17 I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28

                                               14                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
 1                           E-SIGNATURE AFFIRMATION
 2        Pursuant to the United States District Court, Central District of California
 3 Local Rule 5-4.3.4, I attest that all other signatories listed, and on whose behalf the
 4 filing is submitted, concur in the filing’s content and have authorized the filing.
 5
 6 DATED: November 18, 2019              MANNING & KASS
                                         ELLROD, RAMIREZ, TRESTER LLP
 7
 8
 9                                       By:          //S/ Michael R. Watts
10                                             Mildred K. O'Linn
11                                             Michael R. Watts
                                               Attorneys for Defendants, CITY OF
12                                             REDONDO BEACH, a governmental
13                                             entity; OFFICER ST. CLAIR, individually;
                                               OFFICER VANTRIMPONT, individually
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               15                 Case No. 2:18-cv-09500 AB (SSx)
                                STIPULATED PROTECTIVE ORDER
